

THE SECURITIES REPRESENTED BY THIS WARRANT AND THE SHARES OF COMMON STOCK
ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE "ACT"), AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION
FROM REGISTRATION THEREUNDER.
 
PURE BIOFUELS CORP.
 
STOCK PURCHASE WARRANT
 
Date of Issuance:  December 4, 2008
Certificate No. B-1

 
FOR VALUE RECEIVED, Pure Biofuels Corp., a corporation organized and existing
under the laws of the State of Nevada (the “Company”), hereby grants to FDS
Corporation S.A. or its registered assigns (the “Holder”) the right to purchase
from the Company, 6,666,666 shares of the Company’s Common Stock (the “Warrant
Shares”) at a price per share equal to the Exercise Price (as adjusted from time
to time in accordance herewith).  Certain capitalized terms used herein are
defined in Section 5 hereof.  The amount and kind of securities obtainable
pursuant to the rights granted hereunder and the purchase price for such
securities are subject to adjustment pursuant to the provisions contained in
this Warrant.
 
1. Exercise of Warrant.
 
1.1 Exercise Period.  The Holder may exercise, in whole or in part the purchase
rights represented by this Warrant at any time and from time to time after
December 4, 2008 to and including December 4, 2015 (the “Exercise Period”).
 
1.2 Exercise.
 
(a) The Warrant may be exercised in full by the Holder hereof by delivery of an
original or facsimile copy of the form of subscription attached as Exhibit A
hereto (the “Subscription Form”) duly executed by such Holder and surrender of
the original Warrant to the Company at its principal office and upon payment of
the Exercise Price by wire transfer or cashier’s check drawn on a United States
bank.
 
(b) This Warrant shall be deemed to have been exercised and such certificate or
certificates representing the Warrant Shares to be issued in connection with
such exercise shall be deemed to have been issued, and the Holder or any other
person so designated to be named therein shall be deemed to have become the
Holder of record of such Warrant Shares for all purposes, as of the date the
Warrant has been exercised in accordance with the terms hereof, notwithstanding
that the stock transfer books of the Company shall then be closed or that
certificates representing such Warrant Shares shall not then be physically
delivered to the Holder.  No deduction shall be made from the amount paid by the
Holder for any commissions, discounts or other expenses incurred by the Company
for any underwriting of the issue or otherwise in connection therewith
 

--------------------------------------------------------------------------------


 
(c) This Warrant may be exercised by means of a “cashless exercise” in which the
Holder shall be entitled to receive a certificate for the number of Warrant
Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:
 
(A) = the Market Price on the date of such election;
 
(B) = the Exercise Price of the Warrants, as adjusted; and
 
(X) = the number of Warrant Shares issuable upon exercise of the Warrants in
accordance with the terms of this Warrant.
 
(d) The Company shall pay all documentary stamp taxes attributable to the
issuance of Warrant Shares underlying this Warrant upon the exercise as provided
herein; provided, however, that the Company shall not be required to pay any tax
which may be payable in respect of any transfer involved in the registration of
any certificate for Warrant Shares underlying this Warrant in a name other that
of the Holder.  The Holder is responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving shares of
Common Stock underlying this Warrant upon exercise hereof.
 
1.3 Partial Exercise.  The Warrant may be exercised in part (but not for a
fractional share) by surrender of this Warrant in the manner and at the place
provided in subsection 1.2 except that the amount payable by the Holder on such
partial exercise shall be the amount obtained by multiplying (a) the number of
whole Warrant Shares designated by the Holder in the Subscription Form by (b)
the Exercise Price then in effect.  On any such partial exercise, the Company,
at its expense, will forthwith issue and deliver to or on the order of the
Holder hereof a new Warrant of like tenor, in the name of the Holder hereof or
as such Holder (upon payment by such Holder of any applicable transfer taxes)
may request, the whole number of Warrant Shares for which such Warrant may still
be exercised.
 
1.4 Delivery of Stock Certificates on Exercise.  The Company agrees that the
Warrant Shares purchased upon exercise of this Warrant shall be deemed to be
issued to the Holder hereof as the record owner of such shares as of the close
of business on the date on which this Warrant shall have been surrendered and
payment made for such shares as provided herein. The Company shall deliver the
Warrant Shares within three (3) Trading Days after exercise of this Warrant (or,
in the event that payment and the surrendered Warrant is received after 12:00
Noon, New York City time, within four (4) Trading Days).  If the Holder fails to
receive a certificate or certificates representing the Warrant Shares pursuant
to this Section 1.4 within the time period required above, then the Holder will
have the right to rescind such exercise.
 
2. Adjustment of Exercise Price and Number of Warrant Shares.  The Exercise
Price in effect and the number and kind of securities purchasable upon the
exercise of this Warrant shall be subject to adjustment from time to time upon
the happening of certain events as provided in this Section 2.
 
2.1 Dividends, Splits, Reclassifications Etc.  (a) If after the Issue Date, the
Company: (1) pays a dividend or makes a distribution on its Common Stock in
shares of its Common Stock; (2) subdivides its outstanding shares of Common
Stock into a greater number of shares; or (3) combines its outstanding shares of
Common Stock into a smaller number of shares; then the Exercise Price in effect
immediately prior to such action shall be adjusted to the number obtained by
multiplying the Exercise Price by a fraction, the numerator which shall be the
number of shares of Common Stock outstanding immediately prior to such action,
and the denominator of which shall be the number of shares of Common Stock
outstanding immediately following such action.
 
- 2 -

--------------------------------------------------------------------------------


 
(b) If the Company issues any shares of its Common Stock (or is deemed to have
issued shares of Common Stock) at a price below the Exercise Price, the Exercise
Price shall be adjusted as follows:
 
X
=
Number of shares of Common Stock (i) outstanding immediately prior to the
issuance, and (ii) then issuable upon exercise of any of the Company’s
outstanding securities including, options, warrants and the Notes
YA
=
Exercise Price immediately prior to the announcement of the issuance
ZB
=
Aggregate consideration received by the Corporation
Y
=
Number of shares of Common Stock issued (or deemed issued) in the new issuance
YAB
=
New Exercise Price



YAB
=
YA ( (X + ZB/YA ) / (X + Y) )
     



(c) If the Company issues any shares of its Common Stock (or is deemed to have
issued shares of Common Stock) at a price below the Market Price, the Exercise
Price shall be adjusted as follows:
 
X
=
Number of shares of Common Stock (i) outstanding immediately prior to the
issuance, and (ii) then issuable upon exercise of any of the Company’s
outstanding securities including, options, warrants and the Notes
YA
=
Exercise Price immediately prior to the announcement of the issuance
ZB
=
Aggregate consideration received by the Corporation
M
=
Market Price immediately prior to the announcement of the issuance
Y
=
Number of shares of Common Stock issued (or deemed issued) in the new issuance
YAB
=
New Exercise Price



YAB
=
YA ( (X + ZB/M ) / (X + Y) )
     



(d) If the Company makes any distribution payable in securities or assets of the
Company (other than shares of Common Stock), then and in each such event
provision shall be made so that the Holder of this Warrant shall receive upon
exercise, in addition to the number of shares of Common Stock receivable
hereupon, the amount of securities or assets of the Company which the Holder
would have received had this Warrant been converted into Common Stock on the
date of such event and had the Holder thereafter, during the period from the
date of such event to and including the date of exercise, retained such
securities or assets receivable by them as aforesaid during such period, subject
to all other adjustment called for during such period under this Section 2.
 
- 3 -

--------------------------------------------------------------------------------


 
(e) The adjustment shall become effective immediately after the record date in
the case of a dividend or distribution and immediately after the effective date
in the case of a subdivision, combination or reclassification.  If after an
adjustment, a Holder of a share of this Warrant upon conversion of such Warrant
may receive shares of two or more classes of Capital Stock of the Company, the
Exercise Price will thereafter be subject to adjustment upon the occurrence of
an action taken with respect to any such class of Capital Stock with respect to
the Common Stock on terms comparable to those applicable to Common Stock
described herein.
 
(f) Only one adjustment shall be made with respect to any event causing an
adjustment.  If an adjustment is required by Section 2.1(b) and (c) hereof, only
the adjustment resulting in the greatest decrease in the Exercise Price shall be
made.
 
(g) For purposes of Section 2.1(b) and (c):
 
(i) If the Company issues any options, warrants or other securities convertible
into or exchangeable or exercisable for Common Stock (“Convertible Securities”),
then the number of shares of Common Stock issuable upon the exercise, exchange
or conversion of such Convertible Securities, shall be deemed to be the issuance
of Common Stock;
 
(ii)  The consideration receivable by the Company for Common Stock deemed issued
pursuant to the preceding clause (i), shall be the total amount, if any,
received by the Company as consideration for the issuance of such Convertible
Securities, plus the aggregate amount of additional consideration payable to the
Company upon the exercise, exchange or conversion of such Convertible
Securities; and
 
(iii) Upon the expiration or termination of any Convertible Securities, the
Conversion Price, to the extent in any way affected by or computed using such
Convertible Securities, shall then be recomputed to reflect the issuance of only
the number of shares of Common Stock (and Convertible Securities which remain in
effect) that were actually issued upon the exercise, exchange or conversion of
such Convertible Securities.
 
(h) No adjustment in the Exercise Price need be made unless the adjustment would
require an increase or decrease of at least $0.01 in the Exercise Price.  Any
adjustments that are not made shall be carried forward and taken into account in
any subsequent adjustment.  All calculations relating to anti-dilution
adjustments shall be made to the nearest cent.
 
(i) No adjustment need be made for rights to purchase Common Stock except upon
the exercise thereof.  In addition, no adjustment need be made for a change in
the par value or no par value of the Common Stock.  No adjustment shall be made
to the Exercise Price for the issuance of any Excluded Stock.
 
- 4 -

--------------------------------------------------------------------------------


 
(j) If the Company is a party to a transaction involving a sale of substantially
all of the assets of the Company or a merger or binding share exchange which
reclassifies or changes its outstanding Common Stock, the person obligated to
deliver securities, cash or other assets upon conversion of this Warrant will be
required to assume the obligations of the Company with respect to this
Warrant.  In addition, if the Company in connection with any such transaction
makes a distribution to all holders of its Common Stock of any of its assets, or
debt securities or any rights, warrants or options to purchase securities of the
Company, then, from and after the record date for determining the holders of
Common Stock entitled to receive the distribution, a holder of a share of this
Warrant that exercises this Warrant would, upon such conversion, be entitled to
receive, in addition to the shares of Common Stock into which such Warrant is
exercisable, the kind and amount of securities, cash or other assets comprising
the distribution that such holder would have received if such holder had
exercised the Warrant immediately prior to the record date for determining the
holders of Common Stock entitled to receive the distribution.
 
(k) Whenever the Exercise Price is adjusted in accordance with this Section 2,
the Company shall: (1) forthwith compute the Exercise Price in accordance with
this Section 2 and prepare and transmit to the Transfer Agent a certificate form
an Officer setting forth the Exercise Price, the method of calculation thereof
in reasonable detail, and the facts requiring such adjustment and upon which
such adjustment is based; and (2) as soon as practicable following the
occurrence of an event that requires an adjustment to the Exercise Price
pursuant to Section 2 (or if the Company is not aware of such occurrence, as
soon as practicable after becoming so aware), provide a written notice to the
holder of the Warrant of the occurrence of such event and a statement setting
forth in reasonable detail the method by which the adjustment to the Exercise
Price was determined and setting forth the adjusted Exercise Price.
 
(l) After an adjustment to the Exercise Price, any subsequent event requiring an
adjustment will cause a subsequent adjustment to the Exercise Price as so
adjusted.
 
(m) In connection with the exercise of this Warrant, no fractions of shares of
Common Stock shall be issued, but the Company shall, with respect to any
fractional interest:  (i) pay cash with respect to the Market Price of such
fractional share; or (ii) round up to the next whole share of Common Stock.
 
3). Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the Warrant Shares issuable on the exercise of the Warrants, the
Company will cause an Officer or other appropriate designee to compute such
adjustment or readjustment in accordance with the terms of the Warrant and
prepare a certificate setting forth such adjustment or readjustment and showing
in detail the facts upon which such adjustment or readjustment is based,
including the number of Warrant Shares to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant. The Company will mail a copy
of each such certificate to the Holder of the Warrant and to the Transfer Agent.
 
- 5 -

--------------------------------------------------------------------------------


 
4. Reservation of Stock, etc. Issuable on Exercise of Warrant.   The Company
will at all times reserve and keep available, solely for issuance and delivery
on the exercise of the Warrants, a sufficient number of shares of Common Stock
from time to time issuable on the exercise of the Warrant.
 
5.  Definitions.  As used herein, capitalized terms, in addition to the terms
defined elsewhere herein and unless the context otherwise requires, have the
following respective meanings:
 
(a) “Business Day” means any day except Saturday, Sunday and any day which shall
be in New York, New York, a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close.
 
(b) “Capital Stock”  means (i) with respect to any Person that is a corporation,
any and all shares, interests, participations, rights or other equivalents
(however designated) of corporate stock and (ii) with respect to any other
Person, any and all partnership or other equity interests of such Person.
 
(c) “Commission” shall mean the United States Securities and Exchange Commission
or any other federal agency at the time administering the Securities Act.
 
(d) “Common Stock” means (i) the Company’s common stock, $0.001 par value per
share , and (ii) any other securities into which or for which any of the
securities described in clause (i) may be converted or exchanged pursuant to a
plan of recapitalization, reorganization, merger, sale of assets or otherwise.
 
(e) “Exercise Price” mean $0.30, as adjusted in accordance with Section 2
hereof.
 
(f) “Excluded Stock” means (i) shares of Common Stock issued upon conversion of
the Notes; (ii) shares of Common Stock issued by the Company in transactions
that are described in Section 2.1(a). hereof; (iii) any shares of Common Stock
or warrants issued by the Company in connection with the Binding Letter of
Intent (as defined in the Securities Purchase Agreement) (iv) all options,
warrants, and any other type of securities and any securities to be issued upon
exercise or conversion thereof issued by the Company and outstanding as of the
date hereof and listed on Schedule 4.7 of the Securities Purchase Agreement; and
(v) shares of Common Stock issued upon exercise of this Warrant.
 
(g) “Market Price” as of any date (the “Reference Date”) means the price
determined by the first of the following clauses that applies: (a) if the Common
Stock is then listed or quoted on the American Stock Exchange, the New York
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market, whichever is at the time the principal trading exchange
or market for the Common Stock (a “Principal Market”), the volume weighted
average price of the Common Stock on the Principal Market on which the Common
Stock is then listed or quoted for the 10 Trading Days immediately preceding the
Reference Date; (b) if the Common Stock is not then listed or quoted on a
Principal Market and if prices for the Common Stock are then quoted on the
Over-The-Counter Bulletin Board, the volume weighted average price of the Common
Stock on the Over-The-Counter Bulletin Board for the 10 Trading Days immediately
preceding the Reference Date; (c) if the Common Stock is not then listed or
quoted on the Over-The-Counter Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the average of the closing bid and ask price per share of the Common Stock so
reported for the 10 Trading Days immediately preceding the Reference Date; or
(d) in all other cases, the fair market value of a share of Common Stock as
determined by the Company’s Board of Directors acting reasonably and in good
faith and evidenced by a resolution of such Board of Directors.
 
- 6 -

--------------------------------------------------------------------------------


 
(h) “Notes” means the 10%/12% Senior Convertible PIK Election Notes due 2012
issued by the Company.
 
(i) “Officer” means the Chairman, any Vice Chairman, the Chief Executive
Officer, the President, the Chief Operating Officer, any Vice President, the
Chief Financial Officer, the Treasurer, or the Secretary of the Company.
 
(j) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations of the Commission promulgated thereunder.
 
(k) “Securities Purchase Agreement” shall mean the agreement, dated September
12, 2007, among Plainfield Peru I LLC, Plainfield Peru II LLC and the Company,
as amended by amendments dated as of March 26, 2008 and as of November 4, 2008.
 
(l) “Trading Day” means a day on which the Common Stock traded on the Company’s
principal national securities exchange or quotation system or in the
over-the-counter market and was not suspended from trading on any national
securities exchange or quotation system or over-the-counter market at the close
of business on such day.
 
(m) “Transfer Agent” means Pacific Stock Transfer Company.
 
6. Assignment; Exchange of Warrant.  Subject to compliance with all applicable
securities laws, this Warrant, and all rights hereunder are assignable or
transferable upon the surrender for exchange of this Warrant with endorsement of
the holder of this Warrant proposing to effect the assignment (a “Transferor”)
in the form of Exhibit B attached hereto (the “Transferor Endorsement Form”) and
together with an opinion of counsel reasonably satisfactory to the Company that
the transfer of this Warrant will be in compliance with all applicable
securities laws.  The Company at its expense, but with payment by the Transferor
of any applicable transfer taxes, will issue and deliver to or on the order of
the Transferor thereof a new Warrant or Warrants of like tenor, in the name of
the Transferor and/or the transferee(s) specified in such Transferor Endorsement
Form (each, a “Transferee”), calling in the aggregate on the face or faces
thereof for the number of shares of Common Stock called for on the face or faces
of the Warrant so surrendered by the Transferor.  No such transfers shall result
in a public distribution of the Warrant.
 
7. Replacement of Warrant.  If this Warrant shall be mutilated, lost, stolen or
destroyed, the Company shall issue, in exchange and in substitution for and upon
cancellation of the mutilated Warrant, or in lieu of and substitution for the
Warrant lost, stolen or destroyed, a new Warrant of like tenor, but only upon
receipt of evidence of such loss, theft or destruction of such Warrant and
indemnity, if requested, satisfactory to the Company and the Transfer Agent.
 
- 7 -

--------------------------------------------------------------------------------


 
8. No Shareholder Rights. This Warrant shall not entitle the Holder hereof to
any voting rights or other rights as a stockholder of the Company.
 
9. Transfer on the Company’s Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the Holder hereof as the absolute
owner hereof for all purposes, notwithstanding any notice to the contrary.
 
10. Representations and Covenants of Holder. The Holder represents and warrants
that it is acquiring the Warrant and the Warrant Shares solely for its account
for its own account and not with a view to or for sale or distribution of said
Warrant or Warrant Shares or any part thereof. The Holder also represents that
the entire legal and beneficial interests of the Warrant and Warrant Shares the
Holder is acquiring are being acquired for, and will be held for, the Holder’s
account only.
 
11. Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Warrant shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice.  Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile.  Notice otherwise sent as provided herein shall be deemed
given on the next Business Day following delivery of such notice to a reputable
air courier service.  Notices shall be delivered as follows:
 
If to the Company:
Pure Biofuels Corp.
 
Av. Canaval y Moreyra 380 of 402
 
San Isidro, Lima
 
Peru
 
Attention:
Luis Goyzueta
 
Telephone:
+511-221-7365
 
Facsimile:
+511-221-7347
     
with a copy to:
Pure Biofuels Corp.
 
1250 Connecticut Avenue, Suite 200
 
Washington DC, 20036
 
Attention:
Brian Alperstein  
Telephone:
202-261-3520
 
Facsimile:
202-261 3523

 
- 8 -

--------------------------------------------------------------------------------



 
And to:
DLA Piper LLP (US)
 
1251 Avenue of the Americas
 
New York, NY 10020-1104
 
Attn:
Daniel I. Goldberg, Esq.
 
Telephone:
212-335-4966
 
Facsimile:
212-884-8466
     
if to the Holder:
to its most recent address as set forth in the books and records of the Company
     
with a copy to:
FDS Corporation S.A.
 
Via España 122 piso 14,
 
Edificio Banco de Boston
 
Ciudad de Panamá, Republica de Panamá.
 
Telephone:
786-866-8858
 
Facsímile:
240-536-6079



12. Headings Descriptive. The headings of the several sections and subsections
of this Warrant are inserted for convenience only and shall not in any way
affect the meaning or construction of any term of this Warrant.
 
13. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.  (a)  THIS WARRANT AND THE RIGHTS OF THE HOLDER AND THE OBLIGATIONS OF
THE COMPANY HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAW OF THE STATE OF NEVADA (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS WARRANT MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT WITHIN THE COUNTY OF CLARK, STATE OF NEVADA AND, BY
EXECUTION AND DELIVERY OF THIS WARRANT, THE COMPANY HEREBY IRREVOCABLY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS.  THE COMPANY HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER IT, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS WARRANT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER IT.  THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT ITS ADDRESS SET FORTH IN SECTION 11, SUCH SERVICE TO
BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. THE COMPANY HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN
SHALL AFFECT THE RIGHT OF THE HOLDER OF THIS WARRANT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE COMPANY IN ANY OTHER JURISDICTION.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(b) THE COMPANY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS WARRANT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(c) THE COMPANY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS WARRANT.
 
14. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing by the Company and the
Holder. The invalidity or unenforceability of any provision hereof shall in no
way affect the validity or enforceability of any other provision.
 
*  *  *  *  *  *  *
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 

 
PURE BIOFUELS CORP.
                   
By:
                 
Name:
     
Title:
   


Signature Page to Warrant

--------------------------------------------------------------------------------


 
Exhibit A


FORM OF SUBSCRIPTION
(to be signed only on exercise of Warrant)
 
TO:  PURE BIOFUELS CORP.
 
(1) Payment.  The undersigned, pursuant to the provisions set forth in the
attached Warrant (No. ____), hereby irrevocably elects to purchase _________
shares of Common Stock of PURE BIOFUELS CORP. (the “Company”) covered by such
Warrant.  Payment shall take the form of lawful money of the United States.
 
(2) The undersigned requests that the certificates for said shares of Common
Stock be issued in the name of, and delivered to
________________________________whose address
is____________________________________________________
 

--------------------------------------------------------------------------------

 
The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”), or pursuant to an exemption from
registration under the Securities Act.
 
Dated:_________________________
 

                   
(Signature must conform to name of holder as specified on the face of the
warrant)
                             
(address)



 

--------------------------------------------------------------------------------

 

Exhibit B


FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of PURE BIOFUELS CORP. to which the within Warrant relates specified under
the headings “Percentage Transferred” and “Number Transferred,” respectively,
opposite the name(s) of such person(s) and appoints each such person Attorney to
transfer its respective right on the books of PURE BIOFUELS CORP. with full
power of substitution in the premises.
 
Transferees
Percentage Transferred
Number Transferred
                 



Dated:____________, ______
             
(Signature must conform to name of holder as specified on the face of the
warrant)
Signed in the presence of:
               
(Name)
         
ACCEPTED AND AGREED:
[TRANSFEREE]
                   
(address)
                           
(address)



 

--------------------------------------------------------------------------------

 